Harris, J.,
delivered the opinion of the court.
The question in this case arises on the motion of the defendant in error, to dismiss the writ of error, because it is sued out from the judgment of the county court, rendered on an appeal to that court from the judgment of a justice of the peace.
By article 8, p. 562, of the Revised Code, the High Court of *552Errors and Appeals has jurisdiction of such causes only as are made cognizable therein by the constitution and laws of this State.
There is no statute of this State authorizing appeals or writs of error from the county court in cases of this description to the High Court of Errors and Appeals. On the contrary, by the 25th section of the county court act of November, 1865, p. 79, it is provided that appeals, &c., from justices’ courts, &c., shall be governed and tried in the county court, by the rules and laws governing such cases in the circuit courts, except as otherwise provided by said act.
By article 25, Revised Codp, p. 409-10, it is provided, that the judgments of the circuit court on all such appeals shall be final.
Appeals to, and writs of certiorari “from” the coumby coivrt to the justices’ court, being governed and tried in the county court, by the rules and laws governing these cases in the circuit courts, and the judgments of the circuit court in such cases being final previous to the passage of the county court law, no writ of error will lie to this court, from the county court.
Let the motion to dismiss this writ of error be sustained.